Order entered November 24, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00879-CR

                         DAVID GASTON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 069347

                                    ORDER

      Before the Court is appellant’s November 16, 2020 motion to permit party to

file longer motion for reconsideration en banc. In the motion, appellant requests

the Court to increase the word limit for his motion for en banc reconsideration to

7018 words. Appellant’s motion is GRANTED.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE